Title: James Lovell to Abigail Adams, 23 November 1779
From: Lovell, James
To: Adams, Abigail



Dear Ma’am

Novr. 23. 1779


Instead of sending the inclosed to the Navy Board I shall from Time to Time direct them as now, that after you have had the Amusement (such as it is) of reading them you may forward them to the Friend for whom they are designed, through the Care of the Navy Board at Boston. If you are quite indifferent as to this method, I will lodge them in future where those for Mr. Dana are lodged by my Direction. Yrs. affectionately,

J L


Col. Langdon Yesterday carried some Papers from me directed to Mr. A or in his Absence to the Navy Board. They were only of the Kind now sent, but former Numbers.

